Citation Nr: 9912507	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  93-28 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an eye disorder claimed 
as secondary to service connected meningococcal meningitis.


REPRESENTATION

Appellant represented by:	Mississippi State Department 
of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought.  The 
veteran, who had active service from December 1964 to 
November 1966, appealed that decision.

During the pendency of this claim, the veteran relocated, and 
for a period of time, the appeal continued from the RO in Los 
Angeles, California.  Most recently, the veteran again 
relocated, and the appeal has continued from the RO in 
Jackson.  Further, the Board notes that for a brief period a 
private attorney, Michael T. Jaques, represented the veteran 
in this claim, as shown by July 1998 correspondence from that 
attorney.  However, on 1998 VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
the veteran in August 1998 appointed the Mississippi State 
Department of Veterans Affairs as his representative.  That 
organization is currently recognized as the veteran's 
representative.  


FINDINGS OF FACT

1.  The veteran had meningitis in April 1965 during service 
and he has been service connected for spinal or meningococcal 
meningitis.  

2.  The veteran's September 1966 separation examination 
report does not note any vision problems.

3.  The veteran has been diagnosed with glaucoma since 
service, but a medical relationship between glaucoma or any 
other eye disorder and service, including the veteran's 
meningitis, has not been medically confirmed.  



CONCLUSION OF LAW

An eye disorder is not the result of service or service 
connected meningitis.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service, and secondary service connection 
may be granted for a disability proximately due to, or the 
result of, a service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998).  The Board finds that the veteran's claim for service 
connection for an eye disorder secondary to meningitis to be 
well-grounded, that is, plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant facts have been properly developed, and that the VA 
has fulfilled its duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).

The veteran was hospitalized from April to May 1965 with 
meningococcal meningitis (meningitis).  A subsequent undated 
service medical record noted no sequelae of the meningitis, 
and a September 1966 separation examination report noted 
normal eyes and 20/20 vision.  An April 1991 RO rating 
decision granted service connection for residuals of 
meningitis, and awarded a 10 percent evaluation.

Thereafter, the veteran submitted a claim for service 
connection for an "eye disorder," secondary to service 
connected meningitis.  In support of his claim, in May 1991, 
the veteran submitted photocopies of excerpts from The 
American Medical Association Family Medical Guide (Random 
House, 1987), which stated that one possible side effect of 
meningitis was blindness.  

The veteran was provided a hearing before the undersigned 
Member of the Board at the RO in Los Angeles, California, in 
December 1993.  He related that he was drafted into service 
in 1964, and that as a California resident, he normally would 
have received basic training at Fort Ord, California.  
However, there was an outbreak of meningitis at that base, 
and the veteran reported that he completed his basic training 
elsewhere.  After basic training he was sent to Fort Eustis, 
Virginia, and other soldiers were sent in from Fort Ord.  
Thereafter, he contracted meningitis.  The veteran also 
stated that he first wore glasses in the mid-1970s, and that 
these were bifocals.  

In December 1994, the veteran sought VA eye treatment.  
Relevant medical history included hypertension, but no 
mention of the veteran's service connected meningitis is 
noted in the resulting treatment record.  In June 1995, the 
veteran appeared for follow up treatment, with complaints of 
blurred vision.  He stated that he did not care for his 
prescription lenses.  Glaucoma was considered one possible 
diagnosis.  In February 1996, the veteran again sought VA 
treatment for eye problems.  Possible eye damage from 
meningitis versus glaucoma was diagnosed.  In March 1996, the 
veteran received follow-up treatment for eye problems, 
including watering eyes and decreased vision.  The veteran's 
service connected meningitis was noted to be a possible cause 
of eye damage, and a separate and distinct diagnosis of 
glaucoma was made.

As a result of the November 1995 Board remand, the veteran 
was provided a VA examination in December 1996.  The VA 
examiner stated that among other diagnoses, the veteran had 
advanced chronic open angle glaucoma.  No opinion regarding 
the etiology of that diagnosis was given.

Thereafter, the RO referred the veteran's claims file to a VA 
physician for an opinion as to the etiology of the veteran's 
eye problems.  The VA physician had the opportunity to review 
the veteran's claims files in their entirety, and issued his 
opinion in a June 1998 report.  He noted that the veteran was 
treated for meningitis in 1965 during active service, and 
that some time after the veteran's release from the military 
hospital in May 1965, but prior to October 1965, a military 
physician recorded that the veteran had no sequelae from the 
meningitis.  

The VA physician continued that there was no plausible nexus 
between the veteran's 1965 meningitis and his current visual 
difficulties.  He explained that any meningitis-caused visual 
problems would have occurred virtually immediately as  acute 
sequelae secondary to a supposed optic neuritis, which might 
have included both visual acuity and visual field deficits.  
The complete absence of any reported acute sequelae, coupled 
with the long period of time between his hospitalization for 
meningitis and the time he began to have visual field and 
acuity deficits led "very compellingly" to his conclusion 
that there was no nexus between the veteran's in-service 
meningitis and any current visual problems, specifically his 
current visual field/visual acuity deficits.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection.  In this regard, the Board acknowledges that 
there is some medical evidence submitted that has established 
a possible relationship between the veteran's service-
connected meningitis and current visual problems.  VA 
treatment records do show meningitis as a significant history 
relevant to the veteran's eye problems.  Moreover, in 
February and March 1996, the veteran's meningitis was noted 
to be a possible cause of the veteran's eye complaints.  The 
June 1998 VA opinion, however, was unequivocal in concluding 
there was no relationship between the veteran's meningitis in 
service and any current eye disorder.  This VA physician 
explained the rationale for his opinion, emphasizing that eye 
manifestations would have been apparent immediately after the 
meningitis diagnosis.  The other records, in contrast, did 
not provide an explanation, and as noted above, were 
inconclusive at best.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim that an 
eye disorder, including glaucoma, is a result of his service-
connected meningitis.  In doing so, the Board acknowledges 
that the veteran submitted photocopies from The American 
Medical Association Family Medical Guide in support of his 
claim.  This treatise, however, is general in nature, and not 
specific to the veteran's case.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) and Sacks v. West, 11 Vet. 
App. 314, 316-317 (1998).  Thus, the treatise is of little or 
no probative value for establishing a specific relationship 
in this case.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim the 
doctrine does not provide a basis for favorable action.  38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for an eye disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

